      Case 1:17-cv-07959-GBD-DCF Document 70 Filed 08/01/19 Page 1 of 1




                                                  August 1,
                                                         1, 2019


BY ECF FILING

Hon. Debra Freeman
United States Magistrate Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street, Courtroom 17A
New York, New York 10007
                       10007--1312
                              1312

               Re:     Dhaliwal v. HYPR Corp. and
                       George Avetisov, 17 Civ. 7959 (GBD) (DCF)

Dear Magistrate Judge Freeman
                      Freeman::

                We rep
                     represent
                         resent plaintiff Amarpreet Dhaliwal in the above
                                                                    above--referenced
                                                                           referenced matter. We
submit this letter jointly along with counsel for defendants.

                The parties have now completed the discovery that remained followi    following
                                                                                              ng this
Court’s rulings on the parties’ respective motions to compel. The next step is for the parties to
complete the Joint Pretrial Order called for in Judge Daniels’ Individual Practices. To
accommodate counsels’ work and differing summer vacation schedules, the parties respectfully
request that the deadline for the parties to file the Joint Pretrial Order be September 18, 2019.

               Thank you very much for your consideration of this matter
                                                                  matter.

                                              Respectfully submitted,

                                              /s/ Gerry Silver

                                              Gerry
                                              G erry Silver
                                              Direct line: 212
                                                           212--660
                                                                660 3096
                                                                660-3096
                                              gerry.silver@sandw.com


cc:    Jonathan Bach, Esq.
       Jacob Wolf, Esq.




                                                                                           {S2444051; 1}
